Exhibit 99.1 November 28, 2011 NASDAQ: APPY Corporate Presentation 2 NASDAQ: APPY Important Cautions Regarding Forward-Looking Statements Certain statements made in this presentation are "forward-looking statements" of AspenBio Pharma, Inc. (“AspenBio") as defined by the Securities and Exchange Commission ("SEC"). All statements, other than statements of historical fact, included in this presentation that address activities, events or developments that AspenBio believes or anticipates will or may occur in the future are forward-looking statements. These statements are based on certain assumptions made based on experience, expected future developments and other factors AspenBio believes are appropriate in the circumstances.
